PER CURIAM.
Charles McKnight appeals his conviction for armed robbery. We conclude first that there was no violation of Richardson v. State, 246 So.2d 771 (Fla.1971). See Bush v. State, 461 So.2d 936, 938 (Fla.1984), cert. denied, 475 U.S. 1031, 106 S.Ct. 1237, 89 L.Ed.2d 345 (1986). Second, we conclude that the firearm was properly admitted into evidence. Bega v. State, 100 So.2d 455, 457-58 (Fla. 2d DCA 1958). Finally, the evidence was sufficient to support McKnight’s conviction and the trial court properly denied the motion for judgment of acquittal. See Pressley v. State, 395 So.2d 1175, 1177 (Fla. 3d DCA), review denied, 407 So.2d 1105 (Fla.1981).
Affirmed.